After a verdict for the State the counsel for the defendant moved in arrest of judgment upon the ground that the offense was not indictable. His Honor, Judge Strange, sustained the motion, and judgment being arrested, the solicitor appealed.
It was held in S. v. Waller, 7 N.C. 229, that if the offense with which the defendant then stood charged had been laid as a common nuisance, and the jury had so found it, the judgment would have been supported. Drunkenness and profane swearing are placed on the same footing       (268) by the act of 1741, ch. 30, and where committed in single acts may be punished summarily by a justice of the peace. But where the acts are repeated, and so public as to become an annoyance and inconvenience to the citizens at large, no reason is perceived why they are not indictable as common nuisances. Several offenses are stated in the books as so indictable, though not more troublesome to the public than the one before us. A common scold is indictable as a common nuisance; and with equal if not stronger reason I should think a common profane swearer may be so considered.
PER CURIAM.    Let the judgment be reversed.
Cited: S. v. Jones, 31 N.C. 40; S. v. Brewington, 84 N.C. 785; S. v.Chrisp, 85 N.C. 529; S. v. Davis, 126 N.C. 1062.